 

Exhibit 10.39

 

[ex10-39_001.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made, entered into, and effective as
of May 19, 2019 (the “Effective Date”), by and between Cipherloc Corporation a
Texas Corporation, with its principal place of business located at 825 Main
Street, Suite 100 Buda, TX 78610 (“Company”), and Gino J. Mauriello, CPA an
individual located at 6469 Almaden Expressway, Suite 80-129, San Jose, CA 95120,
(“Employee”) (individually, a “Party”; collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Company desires to employ Employee, and Employee desires to be employed
as Chief Financial Officer, and;

 

WHEREAS, Company desires to have an employment agreement with Employee as its
Chief Financial Officer, subject to the terms and conditions of this Agreement,
and;

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1. Term of Employment.

 

a. Specified Period. Company hereby employs Employee and Employee accepts
employment with Company for a period of three years beginning on May 19, 2019
and terminating on May 17, 2022.

 

b. Renewal. This Agreement is subject to automatic renewal upon the same terms
and conditions as set forth herein, unless either this Agreement is terminated
pursuant to Section 8 hereof or a Party gives written notice to the other Party
of its intent to terminate, at least 30 days prior to expiration of the
then-current term.

 

c. Employment Term Defined. “Employment term” refers to the entire period of
employment of Employee by Company, whether for the period provided above, or
whether terminated earlier as hereinafter provided or extended by mutual
agreement between Company and Employee.

 

1

 

 

2. Duties and Obligations of Employee.

 

Employee shall serve as Chief Financial Officer and shall report to the
President. Employee may work from his home office. Employee shall faithfully and
diligently perform all services and duties as may be requested and required of
Employee by the President. Employee shall devote such time and attention on an
exclusive basis to oversee the Company’s Financial and Accounting operations.
Employee at all times during the employment term shall strictly adhere to and
obey all policies, rules and regulations established from time to time governing
the conduct of employees of the Company.

 

3. Exclusivity, Non-Disclosure.

 

a. Devotion to Company Business. Employee agrees to perform Employee’s services
efficiently and to the best of Employee’s ability. Employee agrees throughout
the term of this Agreement to devote his time, energy and skill to the business
of the Company and to the promotion of the best interests of the Company.

 

b. Trade Secrets. Employee agrees that he shall not at any time, either during
or subsequent to his employment term, unless expressly consented to in writing
by Company, either directly or indirectly use or disclose to any person or
entity any confidential information of any kind, nature or description
concerning any matters affecting or relating to the business of Company,
including, but not limited to, information concerning the customers of Company,
Company’s marketing methods, compensation paid to employees, independent
contractors or suppliers and other terms of their employment or contractual
relationships, financial and business records, know-how, or any other
information concerning the business of Company, its manner of operations, or
other data of any kind, nature or description. Employee agrees that the above
information and items are important, material and confidential trade secrets and
these affect the successful conduct of Company’s business and its goodwill.

 

c. Inventions and Patents. Employee agrees to disclose and to assign immediately
to the Company, or to any persons designated by the Company, or at the Company’s
option, any of the Company’s successors or assigns, all inventions or
improvements which are or were made, conceived or reduced to practice by
Employee, whether acting independently or with others, during the course of
Employee’s employment with the Company, and which (i) were made, conceived of or
first reduced to practice in the performance of any duties assigned to or
undertaken by the Employee as an employee of the Company; or (ii) were made,
conceived of or first reduced to practice with the use of the Company’s time,
material, facilities or funds.

 

d. Third Party Information. Employee recognizes that the Company has received
and, in the future, will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

 

2

 

 

e. Conflicting Employment. Employee agrees that, during the term of his
employment with the Company, Employee will devote his full time and efforts to
the Company, and he will not engage in any other employment, occupation or
consulting activity that conflict with Employee’s obligations to the Company
without written consent of the Company.

 

f. Solicitation of Employees. By executing this Employment Agreement Employee
agrees that for a period of eighteen (18) months immediately following the
termination of Employee’s relationship with the Company for any reason, whether
with or without good cause or for any or no cause, at the option either of the
Company or Employee, with or without notice, Employee will not hire any
employees of the Company and will not, either directly or indirectly, solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company, either for Employee or for any
other person or entity.

 

g. Noncompetition Covenants. Employee further agrees that during the period of
employment by the Company and for a period of two (2) years thereafter,
regardless of the reason for the termination of such employment, Employee will
not, directly or indirectly, whether alone or as a partner, joint venture,
officer, director, consultant, employee, independent contractor or stockholder
of any company or business organization, engage in any business activity and/or
accept employment with any person or entity, which is or may be directly or
indirectly in competition with the products or services being marketed,
promoted, distributed, developed, planned, sold or otherwise provided by the
Company. The ownership by Employee of not more than one percent of the shares of
capital stock of any corporation having a class of equity securities traded on a
national securities exchange shall not be deemed, in and of itself, to violate
this section.

 

4. Compensation.

 

  a. Salary. Subject to the termination of this Agreement as provided herein,
Company shall compensate Employee for his services hereunder at an annual salary
of $250,000.00 and payable in accordance with the Company’s practices, less
normal payroll deductions, and prorated for the actual employment term.

 

  b. Salary Increases; Bonuses. Employee shall receive such annual increases in
salary and such additional compensation as may be determined by the Board of
Directors of the Company in its sole discretion. Such salary increases and/or
additional compensation shall be paid to Employee on the anniversary date of
this Agreement during the Employment Term, and at such other times as may be
determined by the Board of Directors. Bonuses shall not exceed $50,000.

 

  c. Stock. Common stock shall be granted to Employee pursuant to the 2019 Stock
Option/Stock Issuance Plan and the value of the common stock granted/issued
shall not exceed the Employee’s annual Salary.

 

5. Employee Incentives. Employee shall be entitled to receive incentives
including profit sharing, and any other incentive plans that the Company has or
will make available to similarly situated employees.

 

3

 

 

6. Employee Benefits.

 

a. Vacation. Employee will be entitled, during each employment year, to 120
hours of paid time off (PTO) for vacation and sick leave up to a maximum number
of hours equivalent to one year of hours available for accrual (120 hours).
Employee may be absent from his employment for PTO only at such times as may be
convenient to Company and Employee. Once the maximum number of hours is reached,
all further accruals will cease. PTO accruals will recommence after time off is
taken and the balance of accrued hours is less than the maximum number of hours.

 

b. Medical Coverage. Company agrees to include Employee in the coverage of its
medical and dental insurance plan.

 

c. Plan Participation. Employee shall be entitled to participate in or to
receive benefits under all of Company’s employee benefit plans made available by
Company or in the future to similarly situated employees, subject to the terms,
conditions and overall administration of such plans, including but not limited
to 401(k) plans, IRA plans, E.R.I.S.A Plans, any other retirement or benefit
plans that the Company has made available to similarly situated employees.

 

7. Business Expenses.

 

Employee will be required to incur travel, meals, entertainment and other
business expenses on behalf of the Company in the performance of Employee’s
duties hereunder. Company will reimburse Employee for all such reasonable
business expenses incurred by Employee in connection with Company’s business
upon presentation of receipts or other acceptable documentation of the
expenditures. In compensating Employee for expenses, the ordinary and usual
business guidelines and documentation requirements shall be adhered to by
Company and Employee.

 

8. Termination of Employment.

 

(1) Termination for Cause. For purposes of this Agreement, “Cause” shall mean
the occurrence of any one of the following events:

 

(a) Employee’s material breach of any provision of this Agreement or of
Executive Employee Confidentiality, Non-Competition and Invention Assignment
Agreement of even date herewith, entered into by and between the Company and
Employee, which breach is not cured within ten days after the Company provides
Employee with written notice of the nature and existence of such material
breach;

 

(b) Employee’s willful refusal to obey written directions of Employee’s
supervisor of the Company (so long as such directions do not involve illegal or
immoral or otherwise improper acts), which refusal continues for a period of
five business days after notice to Employee by the Company, and which notice
references such refusal and this Section 8.

 

(c) Employee’s failure to perform Employee’s duties and responsibilities with
diligence and in accordance with the productivity and quality requirements of
the Company, which failure continues for a period of ten business days after
written notice to Employee by the Company of Employee’s failure to perform;
provided, however, that if Employee has been provided written notice pursuant to
this Section 8 on two separate occasions during the Initial Term, any subsequent
failure by Employee to perform Employee’s duties and responsibilities in
accordance with the Company’s requirements shall constitute Cause and the
Company shall not be required to provide any written notice or opportunity for
Employee to correct Employee’s performance prior to a termination of Employee’s
employment by the Company;

 

4

 

 

(d) Employee’s repeated refusal to comply with Company written policies or
requirements which are adopted by the Board of Directors from time to time and
which apply to Employee’s responsibilities;

 

(e) Employee’s action, or failure to act, in violation of any provision of the
Company’s standard employee guidelines, including but not limited to any policy
concerning sexual harassment, substance abuse, as such policies may be in effect
from time to time, if such violation of the Company’s policy would generally
result in the termination of employment of a Company employee;

 

(f) Fraud or dishonesty by Employee, in the good faith opinion of the Board of
Directors of the Company; or

 

(g) If Employee is convicted or admits to the commission of a criminal offense
or act of moral turpitude that constitutes a felony in the jurisdiction in which
the offense is committed.

 

(h) The notice of termination required by this section shall specify the ground
for the termination and shall be supported by a statement of all relevant facts.

 

(2). Termination Upon Death or Disability.

 

i. Death. This Agreement shall be terminated immediately upon the death of
Employee.

 

ii. Disability. Company reserves the right to terminate this Agreement if, due
to illness or injury, either physical or mental, Employee is unable to perform
Employee’s customary duties as an employee of Company, unless reasonable
accommodation can be made to allow Employee to continue working, for more than
30 days in the aggregate out of a period of 12 consecutive months. The
disability shall be determined by a certification from a physician. Such a
termination shall be effected by giving ten days’ written notice of termination
to Employee. Termination pursuant to this provision shall not prejudice
Employee’s rights to receive disability insurance payments or the continued
compensation pursuant to this Agreement.

 

iii. Without cause. Termination under this section for either death or
disability shall not be considered “for cause” for the purposes of this
Agreement.

 

(3). Effect of Merger, Change of Control, Transfer of Assets, or Dissolution.
Without the prior written consent of Employee, this Agreement shall not be
terminated by any voluntary or involuntary dissolution of Company resulting from
a merger, change of control (greater than the transfer of 45% of voting
securities or consolidation in which Company is not the consolidated or
surviving corporation), or a transfer of all or substantially all of the assets
of Company. In the event of any such merger, change of control or consolidation
or transfer of assets, Employee’s rights, benefits, and obligations hereunder
shall be assigned to the surviving or resulting corporation or the transferee of
Company’s assets, unless Employee agrees otherwise.

 

5

 

 

(4). Payment on Termination. If Company terminates this Agreement “without
cause,” it shall pay “Severance Benefits” to the Employee. Severance Benefits
shall mean, for purposes of this Agreement, a cash payment equal to the
aggregate compensation payable to the Employee during the remaining term of this
Agreement, including all salary, commissions, bonuses and other compensation. In
the case of termination under section (8)(3), Severance Benefits will be, at a
minimum, the value of Employee’s then annual salary.

 

(5). Termination by Employee.

 

i. Without Cause. Employee may terminate this Agreement without cause upon 30
days’ prior written notice to Company.

 

ii. With Cause. Employee may terminate this Agreement immediately with cause, in
which event Employee shall receive the Payment on Termination in accordance with
Section 8(4) herein. For the purposes of this Agreement, “cause” for termination
by Employee shall be a breach of any material covenant or obligation hereunder;
or the termination of this Agreement without the prior written consent of
Employee due to the voluntary or involuntary dissolution of the Company, any
merger or consolidation in which the Company is not the surviving or resulting
corporation, or any transfer of all or subsequently all of the assets of
Company.

 

9. General Provisions.

 

a. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto their respective devisees, legatees, heirs, legal
representatives, successors, and permitted assigns. The preceding sentence shall
not affect any restriction on assignment set forth elsewhere in this Agreement.

 

b. Notices. Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile/electronic
transmission to the addresses of the Parties as follows:

 

To Company:         Cipherloc Corporation   825 Main Street, Suite 100   Buda,
TX 78610   Email:mdgl@Cipherloc.net   Attn: President

 

6

 

 

To Employee:         Gino J. Mauriello   1607 East Windmill Lane   Las Vegas, NV
89123   Email: gino@ginotax.com

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile/electronic
transmission in accordance with the provisions of this Section, such notice
shall be conclusively deemed given at the time of delivery if during business
hours and if not during business hours, at the next business day after delivery,
provided a confirmation is obtained by the sender.

 

c. Sums Due Deceased Employee. If Employee dies prior to the expiration of the
employment term, any sums that may be due him from Company under this Agreement
as of the date of death shall be paid to Employee’s executors, administrators,
heirs, personal representatives, successors, and assigns.

 

d. Assignment. Subject to all other provisions of this Agreement, any attempt to
assign or transfer this Agreement or any of the rights conferred hereby, by
judicial process or otherwise, to any person, firm, Company, or corporation
without the prior written consent of the other Party, shall be invalid, and may,
at the option of such other Party, result in an incurable event of default
resulting in termination of this Agreement and all rights hereby conferred.

 

e. Choice of Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of Texas
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws.

 

f. Jurisdiction. The parties submit to the jurisdiction of the Courts of the
State of Texas or a Federal Court impaneled in the State of Texas for the
resolution of all legal disputes arising under the terms of this Agreement.

 

g. Indemnification. Company shall indemnify, defend and hold Employee harmless,
to the fullest extent permitted by law, for all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney’s fees that Employee shall
incur or suffer that arise from, result from or relate to the discharge of
Employee’s duties under this Agreement. Company shall maintain adequate
insurance for this purpose or shall advance Employee any expenses incurred in
defending any such proceeding or claim to the maximum extent permitted by law.

 

7

 

 

h. Entire Agreement. Except as provided herein, this Agreement, including
exhibits, contains the entire agreement of the Parties, and supersedes all
existing negotiations, representations, or agreements and all other oral,
written, or other communications between them concerning the subject matter of
this Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein.

 

i. Severability. If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically by the Company as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.

 

j. Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference and shall not be deemed to define, limit, enlarge,
or describe the scope of this Agreement or the relationship of the Parties, and
shall not affect this Agreement or the construction of any provisions herein.

 

k. Modification. No change, modification, addition, or amendment to this
Agreement shall be valid unless in writing and signed by all Parties hereto.

 

l. Attorneys’ Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.

 

m. Taxes. Any income taxes required to be paid in connection with the payments
due hereunder, shall be borne by the Party required to make such payment. Any
withholding taxes in the nature of a tax on income shall be deducted from
payments due, and the Party required to withhold such tax shall furnish to the
Party receiving such payment all documentation necessary to prove the proper
amount to withhold of such taxes and to prove payment to the tax authority of
such required withholding.

 

n. Not for the Benefit of Creditors or Third Parties. The provisions of this
Agreement are intended only for the regulation of relations among the Parties.
This Agreement is not intended for the benefit of creditors of the Parties or
other third Parties and no rights are granted to creditors of the Parties or
other third Parties under this Agreement. Under no circumstances shall any third
party, who is a minor, be deemed to have accepted, adopted, or acted in reliance
upon this Agreement.

 

8

 

 

o. Counterparts. This Agreement may be executed in several counterparts and it
shall not be necessary for each Party to execute each of such counterparts, but
when all of the parties have executed and delivered one of such counterparts,
the counterparts, when taken together, shall be deemed to constitute one and the
same instrument, enforceable against each Party in accordance with its terms.

 

p. Facsimile Signatures. The parties hereto agree that this Agreement may be
executed by facsimile signatures and such signatures shall be deemed originals.
The parties further agree that within ten days following the execution of this
Agreement, they shall exchange original signature pages.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

  COMPANY:       Cipherloc Corporation, a Texas Corporation       /s/ Michael De
La Garza   By: Michael De La Garza   Its: President/CEO       EMPLOYEE:      
Gino J. Mauriello       /s/ Gino J. Mauriello   By: Gino J. Mauriello

 

9

 

 

 